DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication 2015/02422245), hereinafter Brown in view of Inai (U.S. Publication 2015/0242142), hereinafter Inai further in view of Fu et al. (U.S. Publication 2016/0170476) hereinafter Fu.



providing plural groups of calculation instructions (see Fig. 6, step 503, Calculate AM; and Fig. 6, step 603, Calculate PM); 

calculating a first execution (Note, Affinity Measurements) result by executing (increase or decrease Affinity Domain, see Paragraph 32), each calculation instruction included in a first group (Note, Affinity Domain set) of calculation instructions; and 

a second group (See Paragraph 9, Note, Performance Measure) of calculation instructions to be executed next, from among the plural groups of calculation instructions; and

repeating for a predetermined number (threshold) of times (See Fig. 6, Steps 605 PM Threshold, 607, 608, and 603 PM).



Inai does disclose a result based on the performance data (see Fig. 7, S17, S18, and S21) obtained from the performance counter (see Fig. 7, S20) and selecting a group based (see Fig. 7, S14) on the calculated first execution results.

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate feedback system of Inai into performance measurements of Brown

The suggestion/motivation for doing so would have been to fine tune the measurement and corrective performance.

Brown/Inai modification does not disclose expressly repeating the calculating and the selecting. Note, regarding the claimed phrase, “a predetermined number of times’, Brown already discloses that a loop having predetermined threshold condition is a known alternative.

Fu does disclose ‘repeating (repeating blocks 304-306, see Fig. 3, Steps 304 to 310) the calculating (Measure, see Fig. 3, Step 304) and the selecting (see Fig. 3, Step 310 Select).  


The suggestion/motivation for doing so would have been to further fine tune the measurement and corrective performance.

As to claim 3, the modification teaches the non-transitory, computer-readable recording medium of claim 1, the process further comprising: determining whether the first execution result exceeds a threshold (see Brown Fig. 6, Step 605, PM Threshold and see Inai Fig. 7, S19, Performance Limit); and selecting the second group of calculation instructions, depending on a result of the determining Note, Brown teaches at least two type of performance measurements (see Fig. 5 and 6) and Inai teaches a feedback loop where a performance result is also part of future performance evaluation see (Fig. 7)).  

As to claim 4, the modification teaches the non-transitory, computer-readable recording medium of claim 1, wherein the first execution result includes a wait time; and21Atty. Dkt. No.: 17-00875 the process includes selecting the second group of calculation instructions that include a first calculation instruction relating to a cache when the from the first execution result exceeds a threshold.  The Brown/Inai does not disclose expressly L2 cache and memory access wait time.  Measuring L2 Cache and measuring memory access performance are common knowledge.   It would have been obvious to one of ordinary skilled in the art to apply the common knowledge to performance monitoring inventions of Brown/Inai.

As to claim 5, the modification teaches the non-transitory, computer-readable recording medium of claim 1, wherein the first execution result includes an access wait time for a L2 cache; and the process includes selecting the second group of calculation instructions that include a calculation instruction relating to the L2 cache when the access wait time for the L2 cache obtained from the first execution result exceeds a threshold (Note, see rejection to claim 4).   

As to claim 6, the modification teaches the non-transitory, computer-readable recording medium of claim 1, wherein the first execution result includes an access wait time for a L1 cache; and the process includes selecting the second group of calculation instructions that include a calculation instruction relating to the L1 cache when the access wait time for the L1 cache obtained from the first execution result exceeds a threshold (Note, see rejection to claim 4).  

As to claim 7, the modification teaches the non-transitory, computer-readable recording medium of claim 1, wherein the first execution result includes a store wait time; and the process includes selecting the second group of calculation instructions that include a calculation instruction relating to a floating point calculation wait time when the store wait time obtained from the first execution result exceeds a threshold (Note, see rejection to claim 4).  



As to claim 9, the modification teaches the non-transitory, computer-readable recording medium of claim 1, the process further comprising storing identification information for identifying the selected second group of calculation instructions (Note, see rejection to claim 4).  

As to claim 10, the modification teaches the non-transitory, computer-readable recording medium of claim 9, the process further comprising: determining whether first identification information identifying the second group of calculation instructions that include a calculation instruction relating to a L2 cache is stored; and upon determining that the first identification information is stored, selecting, as the second group of calculation instructions, a group of calculation instructions that include a calculation instruction relating to a floating point calculation wait time (Note, see rejection to claim 4).  



As to claim 12, the modification teaches the non-transitory, computer-readable recording medium of claim 1, the process further comprising determining whether the second execution result exceeds a threshold; and when the second execution result does not exceed a threshold, selecting the second group of calculation instructions to be executed next (Note, see rejection to claim 4).  

As to claim 13, the modification teaches the non-transitory, computer-readable recording medium of claim 12, wherein the process includes, when the second execution result exceeds the threshold, not selecting the second group of calculation instructions to be executed next (Note, see rejection to claim 4).  

As to claim 14, the modification teaches the non-transitory, computer-readable recording medium of claim 1, wherein the first execution result includes a memory access wait time; and the process includes, when the memory access wait time 

As to claims 15 and 16, they are directed to a device/method to implement the program as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Response to Arguments

Applicant's arguments filed 1/4/2021 have been fully considered but they are moot in view of new grounds of rejections. 

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Klassen et al. (U.S. Patent 6,233,531) discloses repeating a test program 19 times; and

Shah (U.S. Publication 2016/0034379) discloses repeating test runs with different parameters.       .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183